Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 01/24/2022.


Allowable Subject Matter
Claims 1, 3, 5-8, 9, 11, 13, 15, 17-20    are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the trigger signaling comprises a first information field, and determining, by the terminal device, to send the first feedback information codebook or the second feedback information codebook according to the trigger signaling comprises: determining, by the terminal device, to send the first feedback information codebook if the first information field is a firs preset value; or determining, by the terminal device, to send the second feedback information codebook if the first information field is a second preset value ” and in combination with other limitations recited as specified in claim 1.





Claim  13  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the trigger signaling comprises a first information field, and determining, by the terminal device, to send the first feedback information codebook or the second feedback information codebook according to the trigger signaling comprises: 
determining, by the terminal device, to send the first feedback information codebook if the first information field is a firs preset value; or 
determining, by the terminal device, to send the second feedback information codebook if the first information field is a second preset value” and in combination with other limitations recited as specified in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412